2. European order for payment procedure (vote)
- Before the vote:
(IT) Mr President, I would like to refer to the Rules of Procedure and I thank you for having quickly granted my request to speak. The speed with which the Presidency has given me the floor gives me the assurance that my voice can reach even where the microphones do not.
According to the Rules of Procedure I must propose that, following the decision made and the subsequent vote, we proceed immediately to amend our Rules of Procedure in line with the practice that has been established in the Chamber today. From now on it will no longer be obligatory to have access to texts in all languages twenty-four hours beforehand, but it will be sufficient to receive texts at the time of the vote, and it will no longer be necessary to table oral amendments, since any one of us may amend texts put to the vote, even at the last minute.
Mr President, allow me to congratulate you, since this means that once again a blow has been struck to democracy.
(IT) Mr President, I just wanted to say that today has been a difficult day and that I believe that the decision to repeat the vote represents a dangerous and wholly unnecessary precedent.
rapporteur. - Mr President, the committee and the political groups requested that we vote on compromise amendment 4 first, as it is the amendment that was agreed with the Council and the Commission in the trialogue. It respects our rules in Parliament on the new comitology procedure. That would mean, therefore, that amendment 2 will fall, when you take compromise amendment 4 first.
In view of the statement given by Commissioner Frattini during the debate on Monday and his commitment to look at the effects of this regulation and the civil justice laws for parties domiciled in third countries, in particular the States of the European Economic Area, the groups have agreed not to insist on Amendment 1. Therefore we will be voting as groups against that amendment.
I hope that avoids any confusion during the vote.
President-in-Office of the Council. Mr President, the Presidency also takes note of Parliament's interest in extending the scope of the European order for payment procedure to claimants and defendants resident in a European Economic Area member country. However, also taking into account the negotiations in the Council, it appears to be impossible to change the definition of cross-border cases in the text of the regulation at this stage.
The Presidency is available to look more closely into the effects of the regulation for parties domiciled in states of the European Economic Area.